Citation Nr: 0720663	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  06-02 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of right 
knee injury.

2.  Entitlement to service connection for residuals of left 
knee injury.

3.  Entitlement to service connection for low back disease.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1993 to July 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the veteran's video conference hearing in February 2007, 
he testified that while in service, he was placed on a 
limited physical profile because of knee injuries sustained 
in boot camp.  The veteran claimed that he currently suffered 
from knee disabilities as a result of the in-service 
injuries.  The veteran also claimed that his knee 
disabilities caused his back disability and hypertension.

The RO was unable to verify the veteran's claim that he 
injured his knee while in service.  In response to two 
separate requests for the veteran's service medical records, 
the Records Management Center reported that the records were 
unavailable.  In January 2005, the RO issued a formal finding 
of unavailability of the veteran's service medical records.  

Despite that the veteran's service medical records are 
unavailable, VA may nonetheless be able to verify the 
veteran's injuries through his personnel records.  At his 
video conference hearing, the veteran testified that 
information of his physical profiles could be found in his 
personnel file.  It does not appear that the RO has attempted 
to obtain these records.  VA's duty to assist includes 
requesting relevant records from federal agencies.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2) 
(2006).  Evidence of in-service knee injuries is relevant to 
each of the veteran's claims, therefore, the Board finds that 
all four issues on appeal must be remanded for further 
development.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's personnel file 
for the purpose of verifying whether the 
veteran suffered any knee injuries in 
service.  

2.  Thereafter, the veteran's claims of 
entitlement to service connection for 
residuals of right and left knee injuries, 
low back disease, and hypertension should 
be readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




